United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, PRINCES BAY
FINANCE STATION, Staten Island, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-158
Issued: April 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from an October 10, 2007 decision
of the Office of Workers’ Compensation Programs denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this decision.
ISSUE
The issue is whether appellant sustained an emotional condition on August 21, 2007 in
the performance of duty.
FACTUAL HISTORY
On August 22, 2007 appellant, then a 53-year-old sales service associate, filed a
traumatic injury claim alleging that her anxiety and panic attack were due to being harassed by
coworkers and management about making a telephone call on August 21, 2007. On the back of
the form the employing establishment denied harassing appellant. Appellant’s supervisor noted

that appellant had been “instructed not to use the station [tele]phone for personal calls in
accordance with established regulations.”
In an August 21, 2007 statement, Barbara Rossetti, supervisor customer service, detailed
the events of that day involving an argument between appellant and Wendy Zizzo, a coworker.
The argument related to appellant talking Chinese on the employing establishment telephone and
saying the word “fifteen,” which Ms. Zizzo interpreted as referring to her and her using more
than 15 minutes on a break. Ms. Rossetti stated that Ms. Zizzo related that appellant broke down
and began to act irrationally. In talking with appellant, Ms. Rossetti stated that appellant became
loud. Appellant informed Ms. Rossetti that she had been on the telephone, that it was not her
lunch time or official break and her coworker had no right to question her about being on the
telephone. Following her discussions with appellant and Ms. Zizzo, Ms. Rossetti informed the
employees that the employing establishment’s telephone was to be used for personal use only
during breaks and lunch. She stated that appellant became very upset following her directive
regarding use of the employing establishment telephone.
In a letter dated September 7, 2007, the Office informed appellant that the evidence of
record was insufficient to support her claim. She was advised as to the type of medical and
factual information to provide and given 30 days to submit the requested information.
Subsequently, the Office received an August 21, 2007 authorization for examination
and/or treatment (Form CA-16), a September 5, 2007 work capacity evaluation (Form OWCP5a), September 8, 2007 notes by a nurse, an August 27, 2007 attending physician’s report and a
September 5, 2007 certification of health care provider. Appellant submitted no further factual
evidence.
On August 21, 2007 appellant was diagnosed with a panic attack as a result of a stress
reaction.1 The physician checked “yes” to the question of whether the condition had been caused
or aggravated by an employment activity.
In an August 27, 2007 attending physician’s report, Dr. Joel A. Idowu, an attending
Board-certified psychiatrist, diagnosed anxiety which he attributed to workplace stress.
In a September 5, 2007 certification of health care provider, Dr. Idowu diagnosed anxiety
and depression which he opined had been triggered by workplace stress and harassment. He
stated that appellant’s condition began on August 27, 2007 and that she was currently totally
disabled from working.
In September 8, 2007 progress notes, Kathy San Filippo, R.N., noted that appellant
related having depression, anxiety, stress and panic disorder. She noted that appellant was not
working.
Dr. Idowu, in a September 24, 2007 work capacity evaluation form, diagnosed anxiety
and depression. He concluded that appellant was totally disabled from working.

1

The signature on the form is illegible.

2

By decision dated October 10, 2007, the Office denied appellant’s claim.2 The Office
found that the evidence of record was insufficient to establish that she sustained an injury as
alleged. In reaching this determination, the Office found that the record contained no evidence
describing the specific employment factor, event or practice which appellant believed caused her
injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed

2

The Board notes that, following the October 10, 2007 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi, 57
ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8193.

4

Anthony P. Silva, 55 ECAB 179 (2003).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

8

Id.

3

by the employment, the disability comes within the coverage of the Act.9 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12
ANALYSIS
On her claim form, appellant attributed her condition to being harassed by coworkers and
management about making a telephone call on August 21, 2007. Ms. Rossetti, supervisor
customer service, indicated that she informed appellant and her coworkers that the telephone was
to be used for personal use only during breaks and lunch. The Board notes that instruction
regarding work by a supervisor is an administrative function of the employer and not a duty of
the employee.13 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.14
The Board finds that appellant has not provided any evidence establishing error or abuse by the
employing establishment.15
Additionally, appellant failed to provide a description of any other employment factors
which she alleged caused her emotional condition. The Office advised her in its September 7,
2007 letter that she should submit a detailed factual statement describing the employment
incidents alleged to have caused her emotional condition; however, she did not submit such a
9

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

10

Gregorio E. Conde, 52 ECAB 410 (2001).

11

Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006); Dennis J. Balough, 52 ECAB
232 (2001).
12

L.C., 58 ECAB ___ (Docket No. 06-1263, issued May 3, 2007); Jeral R. Gray, 57 ECAB ___ (Docket No.
05-1851, issued June 8, 2006).
13

D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006) (mere disagreement or dislike of a
supervisory or managerial action will not be compensable, absent evidence of error or abuse).
14

L.S., 58 ECAB ___ (Docket No. 06-1808, issued December 29, 2006).

15

As appellant has not established a compensable work factor, it is not necessary to address the medical evidence.
T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006); Barbara J. Latham, 53 ECAB 316 (2002),

4

statement. A claimant’s burden of proof includes the submission of a detailed description of the
employment factors or conditions which she believes caused or adversely affected the condition
or conditions for which compensation is claimed.16 As appellant failed to specifically identify
any other factors to which she attributed her claimed condition, she has failed to establish an
essential element of his claim.17
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition on August 21, 2007 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 10, 2007 is affirmed.
Issued: April 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

16

David Apgar, 57 ECAB ___ (Docket No. 05-1249, issued October 13, 2005).

17

Charles D. Gregory, 57 ECAB ___ (Docket No. 05-252, issued January 18, 2006) (where an employee fails to
identify specific employment factors believed to be responsible for a claimed condition, the employee does not meet
his or her burden of proof in establishing a claim for compensation).

5

